14‐3528 
        Danis v. Moody’s Corp. et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 7th day of January, two thousand sixteen. 
                                          
        PRESENT:  RALPH K. WINTER, 
                     RICHARD C. WESLEY, 
                     CHRISTOPHER F. DRONEY, 
                                         Circuit Judges. 
        ____________________________________________  
         
        JOSEPH P. DANIS, 
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                        No. 14‐3528 
         
        MOODY’S CORPORATION, MOODY’S INVESTORS  
        SERVICE, INC., RAYMOND W. MCDANIEL, JR.,  
        MICHAEL KANEF, BRIAN M. CLARKSON,  
        ERNST & YOUNG, LLP, 
                                  Defendants‐Appellees. 
        ____________________________________________  

        
             The Clerk of Court is respectfully requested to amend the caption as set forth above. 
 
FOR APPELLANT:            JEFFREY J. LOWE, Jeffrey J. Lowe, P.C., St. Louis, MO. 
 
FOR APPELLEES:         JAMES J. COSTER (Joshua Rubins, on the brief), Satterlee 
                       Stephens Burke & Burke LLP, New York, NY, for the 
                       Moody’s Defendants. 
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 

New York (Kaplan, J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court be and 

hereby is AFFIRMED. 

      Plaintiff‐Appellant Joseph P. Danis (“Danis”) appeals from the judgment 

of the United States District Court for the Southern District of New York denying 

Danis leave to amend his complaint as to Defendants‐Appellees Moody’s 

Investors Service, Inc., Moody’s Corporation, Raymond W. McDaniel, Jr., 

Michael Kanef, and Brian M. Clarkson (collectively, “Moody’s” or “Moody’s 

Defendants”) and dismissing with prejudice Danis’s complaint as to Defendant 

Ernst & Young for failure to state a claim. 

      Ernst & Young and Moody’s (collectively, “Defendants”) moved to dismiss 

Danis’s complaint on January 6, 2012, and March 14, 2012, respectively.  While 




                                          2
Danis filed an opposition to Moody’s motion, he never filed any opposition to 

Ernst & Young’s.  On December 3, 2013, the District Court ordered Danis to show 

cause why his action against Defendants should not be dismissed without 

prejudice for failure to prosecute.  Danis objected to dismissal as to Moody’s but 

stated that he had no objection to dismissal without prejudice as to Ernst & 

Young.  

      In a June 5, 2014 order (“Pretrial Order No. 87”), the District Court 

dismissed Danis’s complaint as to Moody’s with leave to amend but dismissed 

Danis’s complaint as to Ernst & Young with prejudice.  Danis then moved for 

leave to amend his complaint as to Moody’s and also moved for reconsideration 

of the dismissal of his complaint as to Ernst & Young, arguing that he had 

consented only to dismissal without prejudice and requesting that the District 

Court modify its dismissal order accordingly. 

      In an August 19, 2014 order (“Pretrial Order No. 95”), the District Court 

denied as futile Danis’s motion for leave to amend his complaint as to Moody’s 

but granted Danis’s motion for reconsideration as to Ernst & Young’s dismissal 

with prejudice, recognizing that “it was inappropriate to grant [Ernst & Young’s] 

motion to dismiss simply because Danis failed to respond to it or to dismiss with 




                                         3
prejudice for failure to prosecute.”  App’x 15.  On reconsideration, however, the 

court concluded that Danis’s claim against Ernst & Young failed as a matter of 

law and, thus, the court nonetheless dismissed the complaint with prejudice.  

This renewed dismissal, thus, effectively denied as futile leave to amend as to 

Ernst & Young.   While ordinarily “we review denial of leave to amend under an 

‘abuse of discretion’ standard, when the denial of leave to amend is based on a 

legal interpretation, such as a determination that amendment would be futile, a 

reviewing court conducts a de novo review.”  Smith v. Hogan, 794 F.3d 249, 253 (2d 

Cir. 2015) (alterations omitted).  Here, we find no error in the District Court’s 

denials of leave to amend. 

      We have considered all of Danis’s remaining arguments and find them to 

be without merit.  Accordingly, for the reasons set forth above, the judgment of 

the District Court is AFFIRMED.  

 

                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            4